DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-21, 24, 25 and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hibbard et al (U.S. Pub No. 2019/0108635 A1).

As per claims 1 and 7 Hibbard disclosed a processor comprising: one or more circuits (paragraph.73) {Processor 421 may also be one or more special-purpose processing devices such as an application specific integrated circuit (ASIC)} to determine whether one or more of the same features appear in at least a first and second image (paragraph.36) {Atlases used in the training process may be derived from prior images of the same object as the new image to be segmented. Similarity between such training images and the new image to be segmented can improve the segmentation accuracy and efficiency. In some embodiments, the atlases used to train a classifier may be obtained by segmenting a previous image using a previously trained classifier. In some embodiments, the atlases used may be registered to the current image} based, at least in part, on one or more neural networks comprising at least one encoder portion  (paragraphs 29 and 32) {A “learning algorithm” refers to any algorithm that can learn a model or a pattern based on existing information or knowledge. The learned model or pattern can be then used to predict or estimate output using input of new information or knowledge. For example, the learning algorithm may be a machine learning algorithm or any other suitable learning algorithm. In some embodiments, a supervised learning algorithm, such as a Support Vector Machine (SVM), Adaboost/Logitboost, Random Forests, and neural network (e.g., a convolutional neural network), may be used. The image segmentation may also classify image blocks rather than image points. As used herein, an “image block” is a group of image points to be classified together. For example, the image block may be a super-pixel in a 2D image, or a super-voxel in a 3D image. When image points within an image block are known to belong to the same anatomical structure, classifying based on image blocks may be more efficient and accurate.} and at least one discriminator portion (paragraph.40) {Trees thus trained perform classification when new feature data is processed through the trees' nodes. Multiple trees increase the discriminative power of the classifier.}.

As per claim 2 Hibbard disclosed the processor of claim 1, wherein the encoder portion encodes information indicative of appearance of the one or more features (paragraphs. 32 and 39) {When image points within an image block are known to belong to the same anatomical structure, classifying based on image blocks may be more efficient and accurate. Atlas-based segmentation registers an image with anatomy labels attached to its voxels (the atlas) to a target image, and then assigns the atlas labels to the corresponding target voxels. Statistical learning assigns target voxel labels using a classifier program in which labels are associated with regions of a feature space. The features include voxel intensity, appearance (local variation measures), and structural properties of the images.}

As per claim 3 Hibbard disclosed the processor of claim 1, wherein the one or more neural networks are jointly trained with a generative portion (paragraphs 29 and 61) {A “learning algorithm” refers to any algorithm that can learn a model or a pattern based on existing information or knowledge. The learned model or pattern can be then used to predict or estimate output using input of new information or knowledge. For example, the learning algorithm may be a machine learning algorithm or any other suitable learning algorithm. In some embodiments, a supervised learning algorithm, such as a Support Vector Machine (SVM), Adaboost/Logitboost, Random Forests, and neural network (e.g., a convolutional neural network), may be used. The image segmentation may also classify image blocks rather than image points. As used herein, an “image block” is a group of image points to be classified together. Classifier training unit 302 may use the training images received from medical image database 301 to generate a structure classifier using learning algorithms.}.

As per claim 4 Hibbard disclosed the processor of claim 3, wherein the generative portion comprises a second encoder portion to encode positional or geometric information (paragraph.31) {Image segmentation may be formulated as a learning-based classification function, which classifies each image point of the medical image into one of the anatomical structures. As used herein, an “image point” refers to an image element in a digital image that corresponds to a physical point in the underlying object. For example, the image point is a pixel in a 2D image or a voxel in a 3D image}.

As per claim 5 Hibbard disclosed the processor of claim 3, wherein the generative portion generates image data comprises a plurality of representations of the one or more features, each of the plurality of representations comprising a variation in appearance of the one or more features (paragraphs. 31 and 32) {An “image point” refers to an image element in a digital image that corresponds to a physical point in the underlying object. For example, the image point is a pixel in a 2D image or a voxel in a 3D image.  An “image point” refers to an image element in a digital image that corresponds to a physical point in the underlying object. For example, the image point is a pixel in a 2D image or a voxel in a 3D image. The features include voxel intensity, appearance (local variation measures), and structural properties of the images.}.


As per claim 8 Hibbard disclosed the system of claim 7, wherein the generative and discriminative portions are jointly trained (paragraph.40) {Starting with a random sample of the training data (such as voxel average intensities for voxel patches, and pairs of patches located randomly around the index voxel), and a random selection of variables embedded in the data, the method determines the best parameter split of the samples into the label categories, splits the data sample, and then follows the split data down to the next pair of nodes where the best split is found. In an embodiment, this method is recursively performed until terminating at the maximum tree depth, or until a minimum sample size is reached. The terminal tree nodes (e.g., leaves) provide a label assignment. Trees thus trained perform classification when new feature data is processed through the trees' nodes. Multiple trees increase the discriminative power of the classifier. Random forest classifiers resist overfitting, and can be used for efficient image segmentations}.

As per claims 9 and 16 Hibbard disclosed the system of claim 8, wherein jointly training the generative and discriminative portions comprises minimizing generative and discriminative loss (paragraph.40) {Starting with a random sample of the training data (such as voxel average intensities for voxel patches, and pairs of patches located randomly around the index voxel), and a random selection of variables embedded in the data, the method determines the best parameter split of the samples into the label categories, splits the data sample, and then follows the split data down to the next pair of nodes where the best split is found. In an embodiment, this method is recursively performed until terminating at the maximum tree depth, or until a minimum sample size is reached. The terminal tree nodes (e.g., leaves) provide a label assignment. Trees thus trained perform classification when new feature data is processed through the trees' nodes. Multiple trees increase the discriminative power of the classifier. Random forest classifiers resist overfitting, and can be used for efficient image segmentations}

As per claims 10 and 17 Hibbard disclosed the system of claim 7, wherein the encoder portion is an appearance encoder to encode features associated with one or more of clothing, color, and texture (paragraph.65) {Feature extraction module 322 may determine and derive, for each selected image point, one or more features such as image intensity, image texture}.

As per claim 11 and 18 Hibbard disclosed the system of claim 7, wherein the one or more neural networks comprise a generative portion (paragraph. 74) {Processor 421 may also generate intermediate data such as image features and structure labels, and send them to memory 422} that comprises a structure encoder portion to encode features associated with one or more of size, pose, background, viewpoint, and lighting (paragraphs.80) {Structure classification results associated with the image may also help generate accurate estimation of volume size of the anatomical structure. For certain anatomical structures, such as the bladder, volume sizes are important in calculating the deformation field and dose optimization for treatments. In the example of bladder, the volume sizes may change significantly at different treatment sessions. Therefore, accurate estimation of its size will give important prior knowledge about the relative locations or deformations around the bladder}.

As per claim 12 Hibbard disclosed the system of claim 7, wherein the one or more neural networks comprise a generative portion generates a plurality of images (paragraph. 74) {Processor 421 may also generate intermediate data such as image features and structure labels, and send them to memory 422}, wherein of the plurality of images comprise variations in appearance of the one or more features (paragraphs 33 and 65) {methods provide an estimated structure label map for the image. A label map refers to a map of structure labels each identifying a corresponding image point as being within a particular structure of interest. For each selected image point, one or more features such as image intensity, image texture, image patch, and curvature of an intensity profile}.

As per claims 13 and 20 Hibbard disclosed the system of claim 7, wherein the one or more neural networks comprise generative portion that is trained to perform self-identity generation (paragraphs, 36 and 37) and cross-identity generation (paragraph. 39) {Atlas-based segmentation registers an image with anatomy labels attached to its voxels (the atlas) to a target image, and then assigns the atlas labels to the corresponding target voxels. Statistical learning assigns target voxel labels using a classifier program in which labels are associated with regions of a feature space. The features include voxel intensity, appearance (local variation measures), and structural properties of the images. The label-feature association is learned by training the classifier program on labeled images}.

As per claim 14 Hibbard disclosed a machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors (paragraph.74) {Processor 421 may execute image processing programs 423 to implement functionalities of anatomical classifier training unit 302 and/or structure classification unit 303.} to at least: cause one or more neural networks including a generative portion (paragraphs 29 and 61) {A “learning algorithm” refers to any algorithm that can learn a model or a pattern based on existing information or knowledge. The learned model or pattern can be then used to predict or estimate output using input of new information or knowledge. For example, the learning algorithm may be a machine learning algorithm or any other suitable learning algorithm. In some embodiments, a supervised learning algorithm, such as a Support Vector Machine (SVM), Adaboost/Logitboost, Random Forests, and neural network (e.g., a convolutional neural network), may be used. The image segmentation may also classify image blocks rather than image points. As used herein, an “image block” is a group of image points to be classified together. Classifier training unit 302 may use the training images received from medical image database 301 to generate a structure classifier using learning algorithms.} and a discriminative portion to be trained (paragraph.40) {Trees thus trained perform classification when new feature data is processed through the trees' nodes. Multiple trees increase the discriminative power of the classifier.} to determine whether one or more of the same features appear in at least a first and second image (paragraph.36) {Similarity between such training images and the new image to be segmented can improve the segmentation accuracy and efficiency}.

As per claim 15 Hibbard disclosed the machine-readable medium of claim 14, wherein the encoded information is generated by an encoder portion shared by the generative and discriminative portions (paragraph.40) {The method determines the best parameter split of the samples into the label categories, splits the data sample, and then follows the split data down to the next pair of nodes where the best split is found. In an embodiment, this method is recursively performed until terminating at the maximum tree depth, or until a minimum sample size is reached. The terminal tree nodes (e.g., leaves) provide a label assignment. Trees thus trained perform classification when new feature data is processed through the trees' nodes. Multiple trees increase the discriminative power of the classifier. Random forest classifiers resist overfitting, and can be used for efficient image segmentations. Segmentation methods incorporating patient-specific RF models learned on prior-day images and their structures provide more accurate segmentation than methods than methods that solely use a population model}

As per claim 19 Hibbard disclosed the machine-readable medium of claim 14, wherein the generative portion generates a plurality of images permitting the discriminative portion to be trained to recognize fine-grained identity features (paragraphs. 61 and 62) {Atlas registration module 321 may register the prior images to the current images. Image registration is a process that transforms different sets of data into one coordinate system. Typical image registration algorithms are either intensity-based or feature-based, or the combination of the two. In particular, feature-based methods find correspondence between image features such as points, lines, and contours. In some embodiments, the registration process may include mapping the image points of an atlas image to the image points of a current image. In some alternative embodiments, the registration process may include mapping both the atlas images and the current image to a reference image. In these embodiments, the reference image can be, for example, an average atlas image or a common template image}.

As per claim 21 Hibbard disclosed the processor of claim 1, wherein the at least one encoder portion comprises an appearance encoder that encodes appearance-related output (paragraph.39) {Atlas-based segmentation registers an image with anatomy labels attached to its voxels (the atlas) to a target image, and then assigns the atlas labels to the corresponding target voxels. Statistical learning assigns target voxel labels using a classifier program in which labels are associated with regions of a feature space. The features include voxel intensity, appearance (local variation measures), and structural properties of the images}, and wherein the discriminative portion uses output of the encoder portion to determine whether the one or more features appearing in the first image also appear in the second image (paragraph. 66) {Learning algorithms such as Support Vector Machine (SVM), Adaboost/Logitboost, Random Forests, and Neural Networks may be used. The classifier is trained such that when the features for a particular image point in the training image are input to the model, the model outputs a prediction of the anatomical structure that matches the predetermined structure label of the image point. }


As per claim 24 Hibbard disclosed the machine-readable medium of claim 14, wherein the one or more neural networks separately encodes information about appearance and shape of the one or more features (paragraphs. 39 and 62).

As per claim 25 Hibbard disclosed the processor of claim 1, wherein the one or more neural networks comprise a generative portion to generate a plurality of images comprising variations of appearance of the one or more features in the first image (paragraphs. 74 and 80) {Processor 421 may also generate intermediate data such as image features and structure labels, and send them to memory 422. Structure classification results associated with the image may also help generate accurate estimation of volume size of the anatomical structure. For certain anatomical structures, such as the bladder, volume sizes are important in calculating the deformation field and dose optimization for treatments. In the example of bladder, the volume sizes may change significantly at different treatment sessions. Therefore, accurate estimation of its size will give important prior knowledge about the relative locations or deformations around the bladder}.

As per claim 26 Hibbard disclosed the processor of claim 25, wherein the one or more circuits are to determine whether one or more of the same features appear in at least the first and second image based (paragraph. 36) {Atlases used in the training process may be derived from prior images of the same object as the new image to be segmented. Similarity between such training images and the new image to be segmented can improve the segmentation accuracy and efficiency. In some embodiments, the atlases used to train a classifier may be obtained by segmenting a previous image using a previously trained classifier. In some embodiments, the atlases used may be registered to the current image}, at least in part, on the variations of appearance of the one or more features in the first image (paragraphs. 32 and 39) {When image points within an image block are known to belong to the same anatomical structure, classifying based on image blocks may be more efficient and accurate. Atlas-based segmentation registers an image with anatomy labels attached to its voxels (the atlas) to a target image, and then assigns the atlas labels to the corresponding target voxels. Statistical learning assigns target voxel labels using a classifier program in which labels are associated with regions of a feature space. The features include voxel intensity, appearance (local variation measures), and structural properties of the images.}







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hibbard et al (U.S. Pub No. 2019/0108635 A1) and He et al (U.S. Pat. No. 10,713,794 B1)

As per claim 6 Hibbard disclosed the processor of claim 1. Although Hibbared disclosed one or more features in the image(s) to be anatomical structure feature(s) However Hibbard did not explicitly disclose wherein the one or more features comprise a person depicted in at least the first image. In the same field of endeavor, He disclosed wherein the one or more features comprise a person depicted in at least the first image (col.21, lines 34-36) {An object may be any suitable identifiable item in an image (e.g., a person, an animal, an arm, a leg, a cup, etc.)}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of thein invention to have incorporated wherein the one or more features comprise a person depicted in at least the first image as disclosed by He in the processor disclosed by Hibbard in order to make the processer scalable, robust and user friendly.

As per claim 22 Hibbard disclosed the processor of claim 1. Although disclosed comparing one or more features in the image(s) to be anatomical structure feature(s) between first and second images, however Hibbard did not explicitly disclose wherein the determination that one or more features appear in at least a first and second image comprises determining whether a person identified in the first image is also depicted in the second image. In the same field of endeavor, He disclosed wherein the determination that one or more features appear in at least a first and second image comprises determining whether a person identified in the first image is also depicted in the second image (paragraph.101) {FIG. 10 also show bounding boxes for detected instances, such as the rectangular bounding boxes 1011 and 1021 around the aforementioned person instance and car instance, respectively.  The image also shows the classification categories that the system determined for the detected instances.  For example, the system classified the aforementioned person instance as a "person" 1012 and the car instance as a "car" 1022.  FIG. 10 also show the confidences of the predictions.  For example, predictions for both the aforementioned person instance and the car instance received 1.00 confidence scores 1013 and 1023, respectively.  In addition to excelling at instance segmentation tasks, object detection tasks, and object classification tasks, where CNN can be discriminative I.E comparing datasets in relation to an object or objects in at least two images}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of thein invention to have incorporated wherein the determination that one or more features appear in at least a first and second image comprises determining whether a person identified in the first image is also depicted in the second image as disclosed by He in the processor disclosed by Hibbard in order to make the processer scalable, robust and user friendly.




Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive. 
Applicant on page 7 argued that prior art failed to disclose the limitation “determine whether one or more of the same features appear in at least a first and second image” as in claim 1.
As to applicant’s Hibbard at least in paragraph.36 discloses a training process that utilizes comparison of multiple images to deduce similarities. Hibbard disclosed that atlases used in the training process may be derived from prior images of the same object as the new image to be segmented. Similarity between such training images and the new image to be segmented can improve the segmentation accuracy and efficiency. In some embodiments, the atlases used to train a classifier may be obtained by segmenting a previous image using a previously trained classifier. In some embodiments, the atlases used may be registered to the current image. Therefore, Hibbard teaches the agued limitation.

Applicant on page 8 argued that prior art failed to disclose “a discriminator portion”.
As to applicant’s Hibbard at least in paragraph 40 disclosed the presence of at least one discriminator portion.  Hubbard discloses that trained Trees perform classification when new feature data is processed through the trees' nodes. Multiple trees increase the discriminative power of the classifier.

Examiner has cited pertinent excerpts of the prior art along with explanation that teach the newly added dependent claims 25 and 26.

All other independent and dependent claims (except dependent claims 6 and 22) are also not patentable for the same reasons provided for claim 1. 

Dependent claims 6 and 22 are not patentable under 35 U.S.C. 103 over prior arts Hibbard and He.

Finally, examiner again advises the applicant to put more information in relation to the generic terminologies such as “encoder portion”, “discriminator portion” and “generative portion”, in the independent claims in order to advance prosecution. Broad claim language is subject to broadest reasonable interpretation. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.
Examiner has included additional prior arts in PTO from 892 that also describe the claimed concept in from various perspectives.  

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907.  The examiner can normally be reached on M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647